Quillian, Justice.
Where as in the case sub judice the right of the plaintiff to injunctive relief depends upon the decision of an issue of fact and the evidence as to the issue and every phase thereof is disputed and in conflict, the trial judge does not err in granting a temporary injunction pending the final trial of the case. Jones v. Johnson, 60 Ga. 260; Tift v. Farmers Bank of Tifton, 210 Ga. 35 (77 SE2d 505); Waddell v. Goldin, 211 Ga. 820 (89 SE2d 170).

Judgment affirmed.


All the Justices concur.